Citation Nr: 0010012	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  93-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.  

3.  Entitlement to an evaluation in excess of 10 percent for 
loss of flexion of the right (major) index finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1951 to April 1953.  
This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Albuquerque Regional Office (RO).  The procedural course 
of the appeal is detailed in the Board's August 1995, June 
1996, and May 1999 remands for additional development of the 
evidence.  


FINDINGS OF FACT

1.  The current hearing loss is not related to in-service 
acoustic trauma.  

2.  The bilateral pes planus disability is manifested by 
marked deformity, pain on manipulation, swelling on use, and 
characteristic callosities.  

3.  The right-index-finger disability is manifested by 
limited motion of the joints, pain, and inability to touch 
the finger to the right palm.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1999).  

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic 
Code 5276 (1999).  
3.  The criteria for an evaluation in excess of 10 percent 
for loss of flexion of the right index finger are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.71a, Diagnostic Codes 5153, 5225 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss

Service connection for hearing loss was initially denied by 
December 1983 Board decision.  Decisions of the Board are 
final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
The Board denied the appellant's application to reopen the 
claim in May 1988 and the RO denied another application to 
reopen in April 1990.  In May 1999, however, the Board 
determined that new and material evidence had been submitted, 
thereby reopening the claim of service connection for hearing 
loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during a period of 
war, sensorineural hearing loss manifest to a degree of 10 
percent within one year from the date of termination of such 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(1999).?  

Service medical records show that at entrance into and 
separation from service, the appellant's hearing was 15/15.  
The separation examination in April 1953 showed an 
asymptomatic scar of the left eardrum.  Service personnel 
records show he served in the Army Quartermaster Corps and 
received the Korean Service Medal, United Nations Service 
Medal, and Army of Occupation (Japan) Medal.  

VA examination in August 1953 measured the appellant's 
hearing as "15?/15".  

VA clinical records in October 1977 showed a mild 
sensorineural hearing loss bilaterally with mild speech 
discrimination impairment.  The examiner commented that the 
loss was probably secondary to intense occupational noise 
exposure consisting of 22 years as an ornamental ironworker.  

VA audiological evaluation in May 1981 showed pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
65
80
LEFT
15
15
35
75
90

Speech audiometry revealed speech recognition ability of 88 
percent correct in the right ear and 92 percent correct in 
the left ear.  

In December 1982, a private examiner noted th appellant's 
hearing loss and concluded that, after reviewing the service 
entrance examination, the hearing loss was related to his 
active service.  

VA audiometry in February 1987 showed pure tone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
70
90
LEFT
50
55
75
80
90

Speech audiometry was 96 percent in the right ear and 92 
percent in the left ear.  

Private audiological evaluation, received in December 1987, 
was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
55
70
LEFT
15
15
35
70
90

VA clinical records in December 1986, October 1987, June 
1988, December 1988, and January 1990 noted continued 
complaints and findings of hearing loss.  

VA audiological evaluation in February 1990 was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
65
85
LEFT
10
15
30
70
90

Speech audiometry revealed speech recognition ability of 92 
percent correct in the right ear and 90 percent correct in 
the left ear.

In February 1990, a private physician stated that the 
appellant gave a history of repeated exposure to noise from 
gunshot and a 1953 mine explosion, and hearing loss on 
separation from service.  The physician found a significant 
sensorineural hearing loss in both ears and concluded that, 
"[b]ased on his history, the most probable cause of this 
loss is acoustic trauma due to noise exposure" and that his 
"opinion is that his hearing loss is probably [s]ervice 
connected."  

A January 1993 VA clinical record included an impression of 
decreased hearing and ruptured eardrum in Korea that should 
be service connected for a hearing aid.  July 1993 VA 
clinical record showed a history of ruptured eardrum in Korea 
in 1952 and a diagnosis of history of decreased hearing.  

VA audiology in August 1993 showed pure tone thresholds, in 
dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
65
90
LEFT
15
15
45
75
100

Speech audiometry was 88 percent in the right ear and of 90 
percent in the left ear.

A September 1993 VA clinical record noted a bilateral high 
frequency sensorineural hearing loss secondary to presbycusis 
(less likely) versus acoustic trauma.  

An undated audiological evaluation, received in September 
1995, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
55
80
95
LEFT
45
45
65
90
100

Private audiology in November 1995 was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
70
95
LEFT
45
45
65
100
105

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 44 percent in the left ear.  
It was noted that the appellant provided a history of long-
standing hearing loss and extensive noise exposure during 
service.  

Private, March 1997 audiology revealed pure tone thresholds, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
75
100
LEFT
35
40
60
80
110

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.  
The examiner noted that the appellant had this hearing loss 
since the Korean conflict.  It was also noted that the 
appellant's noise exposure included military service and work 
as a welder for 30 years.  

In a May 1997 statement, a retired military officer stated 
that the appellant's service separation examination noted a 
perforated left eardrum that resulted in extreme hearing 
loss.  

In May 1997, the appellant's spouse stated that she had known 
him since 1955 and that he has had to adapt to different 
medical conditions, especially his hearing loss.  

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In order for a claim 
to be well grounded, there must be competent medical evidence 
of a current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and competent medical evidence of a nexus, or link, between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  A claim may also be 
well grounded if the condition is observed during service or 
during any applicable presumptive period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).   

The evidence summarized above includes numerous VA and 
private audiological evaluations meeting the requirements of 
38 C.F.R. § 3.385, thereby satisfying the first element of a 
well-grounded claim.  The service personnel records indicated 
that the appellant served in Korea, the appellant alleges 
acoustic trauma in service, and the service separation 
examination found a perforated left eardrum.  These findings 
satisfy the second element of a well-grounded claim.  The 
third element of a well-grounded claim, requiring competent 
medical evidence linking the current hearing loss to service, 
is satisfied by the December 1982 and February 1990 private 
examiners' statement indicating that the hearing loss was 
related to his active service based on a review of the 
service medical records and the appellant's history of in-
service acoustic trauma.  With all three elements of a well-
grounded claim satisfied, the claim of service connection for 
hearing loss is well grounded.  

Because the claim is well grounded, VA has a statutory 
obligation to assist the appellant in further development of 
the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  
The record indicates that the appellant has been afforded 
numerous examinations to assess the nature and etiology of 
his current hearing loss and that VA has obtained clinical 
records from VA and private medical providers that have 
treated the appellant.  On review, the Board sees no areas in 
which further development may be useful.  

As to the merits of the claim, the key evidence concerns the 
relationship, if any, between the current hearing loss and 
service.  The record includes several medical records 
indicating only current hearing loss, such as the VA 
examination in May 1981, February 1987, February 1990, August 
1993, and September 1995; the private examination report 
received in December 1987; and the VA clinical records from 
December 1986 to January 1990.  Since these records only 
document current hearing loss and do not address any 
relationship to service, they cannot service as probative 
evidence in this case.  

The record also includes May 1997 statements from the 
appellant's spouse and a retired military officer, which the 
appellant submitted to bolster his claim that his hearing 
loss began in service.  His spouse indicated that she had 
known the appellant since 1955, two years after his 
separation from service, and that he had a hearing loss since 
that time.  The record does not indicate that she possesses 
medical expertise, such as through knowledge, skill, 
experience, training, or education.  As a layperson, she can 
certainly provide an eyewitness account of the appellant's 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her 
lay statement cannot constitute probative evidence as to the 
etiology of the current hearing loss.  

Similarly, the May 1997 statement from a retired military 
officer indicated that the separation examination in April 
1953 showed a perforated left eardrum, a fact already shown 
by the examination report itself, which the retired military 
officer suggests resulted in extreme hearing loss.  Such a 
conclusion requires that the person providing it be qualified 
through medical expertise.  The record does not indicate that 
the retired military officer possesses the requisite 
expertise to render a medical opinion.  Id.  Thus, his lay 
statement cannot constitute probative evidence as to the 
etiology of the current hearing loss.  

The remaining probative evidence of record presents 
essentially two alternative, though not necessarily 
exclusive, theories as to the source of acoustic trauma that 
may serve as the etiology of the hearing loss.  The October 
1977 VA clinical records, prepared about 24 years after 
separation from service, indicated that the hearing loss was 
probably secondary to intense noise associated with the 
appellant's post-service 22-year employment as an ornamental 
iron worker.  This opinion holds significant evidentiary 
weight.  The October 1977 VA clinical record contained the 
first finding of hearing loss after separation from service 
and referred to a 22-year post-service employment history 
that corresponds with the appellant's separation from service 
24 years earlier.  Moreover, there was no indication that the 
hearing loss might be related to in-service acoustic trauma.  

On the other hand, private physicians in December 1982 and 
February 1990 statements indicated that the hearing loss was 
related to in-service noise exposure.  Those conclusions, 
however, appear to have been based on a lack of knowledge of 
the appellant's post-service, employment-related noise 
exposure; neither statement made mention of any significant 
noise exposure between service and the first finding of 
hearing loss in 1977.  Thus, these statements contain 
significant weaknesses that reduce their probative value and 
evidentiary weight.  

Other documents of record also allude to in-service acoustic 
trauma as the cause of the hearing loss, but fail to link the 
current hearing loss to service.  The July 1993 VA clinical 
record noted as history that the appellant ruptured his left 
eardrum in Korea and that he had a current hearing loss.  
However, the service medical records previously showed that 
the left eardrum was perforated at separation from service 
and the statement did not provide a specific link between the 
noted hearing loss and the history of a perforated left 
eardrum in service.  Without that link, the statement cannot 
serve as probative evidence.  The September 1993 VA clinical 
record appears to indicate that it is more likely that the 
cause of the hearing loss was acoustic trauma.  However, it 
did not differentiate between in-service versus post-service 
acoustic trauma.  Thus, its conclusion is not probative as to 
the key question in this case.  

The record also includes VA examination in November 1995 and 
March 1997, in which the examiners recorded the appellant's 
history of in-service and post-service noise exposure and his 
history of hearing loss since separating from service.  After 
conducting audiometric evaluations, however, the examiners 
did no more than diagnosis a hearing loss.  The notations of 
in-service and post-service acoustic trauma in these 
examination reports represent simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, and cannot constitute probative 
evidence linking the current hearing loss to service.  See 
LeShore v. Brown, 8 Vet. App. 406, 410 (1995) (such evidence 
cannot serve as competent medical evidence to well ground a 
claim).  Thus, to the extent that these examination reports 
based a finding on a recitation by the appellant of his own 
medical history, the information is not probative evidence as 
to the etiology of the disorder.  

Finally, the record includes the results of the August 1953 
VA examination showing measurement of the appellant's hearing 
as "15?/15".  The question mark appears to cast doubt on 
the hearing measured in the right ear.  However, the simple 
insertion of a question mark cannot be interpreted as an 
actual reduction in hearing acuity.  Thus, the presence of 
the question mark does not indicate, based on this record, 
that the appellant had a hearing loss (let alone a 
compensable hearing loss) within one year of separating from 
service.  

For these reasons, the evidence suggesting a post-service, 
work-related noise environment as the source of the acoustic 
trauma causing the current hearing loss outweighs the other 
evidence of record suggesting in-service acoustic trauma, 
which contain significant weaknesses limiting the probity of 
the latter.  It is thus the determination of the Board that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for hearing loss.  

II.  Increased Rating Claims

The claims of entitlement to an evaluation in excess of 30 
percent for bilateral pes planus and an evaluation in excess 
of 10 percent for loss of flexion of the right (major) index 
finger are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, they are not inherently implausible.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
The Board finds that VA has satisfied its statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a).  On 
review, the Board sees no areas in which further development 
may be fruitful.  

Disability ratings are determined by application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

A.  Bilateral Pes Planus

At separation from service, the service medical records 
showed bilateral pes planus.  By December 1983 decision, the 
Board granted the appellant's claim of service connection for 
pes planus.  The RO, in a December 1983 rating decision, 
initially assigned the disability a noncompensable rating, 
increased to 10 percent by April 1984 rating decision.  The 
evaluation was increased to 30 percent in a March 1993 
hearing officer's decision.  The appellant argues for a 
rating in excess of 30 percent.  

The disability is currently assigned a 30 percent evaluation 
pursuant to the criteria of Diagnostic Code 5276 for 
bilateral acquired flatfoot, corresponding to severe 
impairment with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation may be 
assigned for pronounced impairment with marked pronation, 
extreme tenderness of plantar surfaces of the feet, and 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a.  

The facts relevant to this claim are as follows:

? August and September 1992 VA clinical records revealed 
pes planus causing increased knee pain and ankle 
weakness.  

? The appellant testified at a December 1992 hearing that 
his feet cracked, swelled, and bleed, and were 
constantly in pain.  He stated he had scaling and 
calluses on the bottom of his feet that he cleaned 
himself, and that he used lotion to prevent peeling and 
cracking.  He also indicated that his shoe size had 
increased over time due to the development of pes 
planus.  

? VA examination in December 1992 indicated that the 
appellant complained of pain in his feet.  Examination 
revealed mild pes planus and some pain on palpation.  

? A January 1993 VA clinical record showed the 
appellant's complaints of left ankle instability.  

? VA clinical records in July and September 1995 revealed 
a left heel spur.  

? An April 1996 VA clinical record noted plantar 
fasciitis of the left foot, with poor arch support.  

? VA examination in June 1999 indicated that the 
appellant complained of pain in both feet.  Examination 
of both feet showed complete loss of the medical 
longitudinal arches bilaterally.  Both feet revealed 
marked pes planus deformity and no tenderness on 
palpation of the Achilles tendon.  The diagnoses 
included symptomatic bilateral pes planus deformity.  

The evidence summarized above clearly demonstrates support 
for the currently assigned 30 percent evaluation.  The 
bilateral pes planus depicted in that evidence corresponds 
with severe impairment.  The June 1999 VA examination, as 
well as the other earlier evidence, documented marked 
deformity, pain on manipulation, swelling on use, and 
characteristic callosities.  Unfortunately, none of the 
evidence summarized above corresponds with the criteria for a 
50 percent evaluation.  There is evidence of marked pes 
planus, but no specific indication of marked pronation, or of 
extreme tenderness of plantar surfaces of the feet, or of 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation.  Nor is there any suggestion that 
the appellant requires the use of orthopedic shoes or 
appliances.  In the absence of this evidence, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.  

B.  Loss of Flexion of the Right Index Finger

The service medical records show that at separation from 
service the appellant had loss of function of the profundus 
under the right index finger related to an injury.  
Apparently, the appellant indicated that his right hand was 
stepped on during training.  Examination also revealed a 
small nonadherent scar on the right palm; the examiner 
assumed that the tendon had been cut.  In an August 1953 
rating decision, the RO granted service connection for loss 
of flexion of the distal phalanx of the right index finger 
and assigned the disability a noncompensable evaluation.  The 
Board, in a September 1982 decision, increased the evaluation 
to 10 percent based on evidence showing limitation of motion 
of the right index finger that substantially interfered with 
his use of the right hand and was analogous to favorable 
ankylosis.  


The facts pertinent to the right index finger includes:

? At a December 1992 hearing, the appellant testified 
that his right hand was less flexible than previously 
and that he had pain extending from his right index 
finger to his wrist.  

? VA examination in December 1992 showed limited motion 
in the right index finger metacarpal phalangeal and 
proximal interphalangeal joints, and indicated the 
appellant was unable to touch his finger to the palm of 
his hand.  The diagnosis was right hand injury with 
flexion deformity of the index finger; residual 
degenerative joint disease; limited movement of the 
index finger; and chronic pain.  

? VA examination in August 1996 revealed an old, healed 
malunion of a fracture of the middle phalanx of the 
right index finger and advanced degenerative arthritis 
of the interphalangeal joints of all fingers of the 
right hand, especially the distal interphalangeal joint 
of the right index finger.  

? VA examination in June 1999 showed that the appellant 
complained of right hand and wrist pain.  Examination 
revealed deformity of the right index finger with ulnar 
deviation of the distal phalanx of the index finger, 
measuring 15 degrees.  The range of motion of the right 
index finger was as follows: flexion of the 
metacarpophalangeal joint from 20 to 60 degrees; 
flexion of the proximal interphalangeal joint from 10 
to 25 degrees; flexion of the distal interphalangeal 
joint from zero to 10 degrees.  The examiner noted that 
the appellant could not fully flex the right index 
finger when attempting to make a fist with his right 
hand.  The diagnoses included symptomatic residuals of 
rupture of the radial collateral ligament of the distal 
interphalangeal joint of the right index finger.  

The RO, by decision in July 1999, denied the appellant's 
claim of service connection for impairment of the right ulna.  
Thus, the evaluation of the right index finger disability 
must be limited to the right index finger.  The disability is 
currently assigned a 10 percent evaluation under the criteria 
for Diagnostic Code 5225 for ankylosis of the index finger, 
which provides for a maximum 10 percent evaluation for either 
the major or minor fingers involved.  38 C.F.R. § 4.71a.  
Thus, an evaluation in excess of 10 percent is not 
appropriate under that diagnostic code.  

However, extremely unfavorable ankylosis may be rated as 
amputation under Diagnostic Code 5153, which provides for a 
30 percent evaluation for amputation with metacarpal 
resection (more than one half of the bone lost) and a 20 
percent evaluation for amputation without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  38 C.F.R. § 4.71a.  The evidence summarized above 
shows impairment of the right index finger limiting movement 
of its joints and the ability to touch the right palm, but 
does not indicate impairment that could be correlated with 
amputation because it revealed limited right-index-finger 
movement.  Thus, an evaluation in excess of 10 percent could 
not be assigned under Diagnostic Code 5153.  


ORDER

Service connection for hearing loss is denied.  

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.  

Entitlement to an evaluation in excess of 10 percent for loss 
of flexion of the right index finger is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 
? The criteria set forth at 38 C.F.R. § 3.385 has changed during the pendency of this appeal.  When the 
appellant filed his claim leading to this appeal, 38 C.F.R. § 3.385 (1994) prohibited service connection where 
the thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hz were all less than 40 dB, the 
thresholds for at least three of these frequencies were 25 dB or less, and the speech recognition scores using 
the Maryland CNC Test were 94 percent or better.  The current regulation, effective December 27, 1994, is 
set forth in the text above.  59 Fed. Reg. 60,560 (Nov. 25, 1994) (codified at 38 C.F.R. § 3.385 (1999)).  
When a regulation changes after a claim has been filed but before the administrative-appeal process has been 
concluded, the version more favorable to the appellant should apply.  DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this case, however, the regulatory change 
effected no substantive change in the analysis of claims involving service connection for hearing loss.  Thus, 
the appellant incurs no prejudice by the Board's assessment of the evidence in light of this new regulation.  

